Investor Contacts: Carol K. Nelson, CEO Debra L. Johnson, CFO Cascade Bank www.cascadebank.com NEWS RELEASE Cascade Financial Announces First Quarter Results with Improved Credit Quality Metrics Everett, WA – April 26, 2011 – Cascade Financial Corporation (“Cascade Financial”) (NASDAQ: CASB), the parent company of Cascade Bank, today reported financial results for the first quarter ended March 31, 2011, which included improvements in overall credit quality metrics and an increase in net interest margin.Cascade Financial’s net loss totaled $2.6 million for the first quarter ended March 31, 2011, compared to a net loss of $8.0 million in the preceding quarter.The provision for loan losses for the quarter was $2.6 million, a 53.6% decrease from the provision of $5.5 million in the preceding quarter. Including accruals for preferred stock dividends and accretion of issuance discount on preferred stock issued to the U.S. Treasury, Cascade Financial reported a first quarter net loss attributable to common stockholders of $3.3 million, or $0.27 per diluted common share, compared to a net loss of $8.6 million, or $0.70 per diluted common share, in the preceding quarter and a net loss of $32.8 million, or $2.69 per diluted common share, for the first quarter a year ago.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the first quarter of 2011 totaled $522,000, and the accretion of the issuance discount on preferred stock for the quarter was $119,000. Significant items for the first quarter of 2011 include: · Cascade Financial, Cascade Bank and Opus Bank announced the signing of a definitive merger agreement; · Net loss totaled $2.6 million compared to a net loss of $8.0 million in the preceding quarter; · Provision for loan losses was $2.6 million, a 53.6% decrease on a sequential quarter basis; · Net charge-offs were $2.9 million, a 50.9% decrease on a sequential quarter basis; · Nonperforming assets to total assets declined to 4.63% from 5.51% on a sequential quarter basis; · Total allowance for loan losses increased to 2.64% of total loans, up from 2.62% three months earlier and 2.26% a year ago; · A reduction in average interest rates paid on interest checking and CDs combined to reduce the cost of deposits by 10 basis points compared to the preceding quarter; · Net interest margin was 2.66%, a 14 basis point improvement on a sequential quarter basis; and · Total risk-based capital ratio was 9.83%. Over the past 18 months, Cascade Financial investigated alternatives to raise capital in response to increased capital ratios mandated by bank regulators.As a result of these efforts, on March 4, 2011, Cascade Financial announced that Cascade Financial, Cascade Bank and Opus Bank, Irvine, CA, entered into an agreement and plan of reorganization, providing for Opus Bank to acquire Cascade Financial and its principal operating subsidiary, Cascade Bank, and for the merger of Cascade Bank into Opus Bank.Under the agreement, holders of Cascade Financial common stock will receive approximately $0.45 cash per share outstanding, subject to customary closing conditions. Cascade Financial’s shareholders will be asked to approve the agreement with Opus Bank at a special meeting of shareholders on May 31, 2011. The transaction is expected to close in the latter part of the second quarter of 2011. “The economic recession severely impacted the Snohomish County area and Cascade Bank,” stated Carol K. Nelson, President and CEO.“After carefully considering all options, the Board of Directors and management determined Cascade Bank needed to substantially increase its capital base to meet regulatory requirements and remain competitive.The merger with Opus Bank was the best option for our shareholders, customers and employees.” (more) Cascade Financial – 1Q11 Results April 26, 2011 Page 2 Asset Quality Nonperforming loans declined during the quarter to $35.2 million, or 3.59% of total loans at March 31, 2011, compared to $48.1 million, or 4.82% of total loans in the preceding quarter.Real Estate Owned (REO) decreased to $32.3 million at March 31, 2011, compared to $34.4 million three months earlier.Nonperforming assets were $67.5 million or 4.63% of total assets at March 31, 2011, compared to $82.5 million or 5.51% at the end of the preceding quarter, and $124.1 million or 7.34% a year ago. The first quarter provision for loan losses was $2.6 million, with net charge-offs of $2.9 million.The provision for loan losses was $5.5 million for the preceding quarter and $31.3 million for the first quarter a year ago.The total allowance for loan losses now stands at $25.8 million, or 2.64% of total loans at quarter end, compared to $26.2 million, or 2.62% of total loans at December 31, 2010, and $26.1 million, or 2.26% of total loans a year ago. The following table shows nonperforming loans versus total loans in each category: Balance at Nonperforming NPL as a % LOAN PORTFOLIO ($ in 000's) 03/31/2011 Loans (NPL) of Loans Business $ $ % R/E construction Spec construction % Land acquisition and development/land % Commercial R/E construction - % Total R/E construction % Commercial R/E % Multifamily - % Home equity/consumer % Residential % Total loans $ $ % Nonperforming loans totaled $35.2 million at March 31, 2011 and continued to be centered in real estate construction and commercial real estate loans.Of total nonperforming loans, real estate construction loans were $11.1 million and commercial real estate loans were $18.0 million.The nonperforming real estate construction category consists of eight borrower relationships, the two largest of which totaled $7.6 million and $2.4 million, respectively.The larger relationship is a loan for 70 completed condominiums in Tacoma, Washington, and the $2.4 million relationship includes loans for 17 finished lots and three completed spec homes in Lynnwood, Washington.Two borrower relationships/loans comprise the nonperforming commercial real estate loans, which include one retail center in Lacey, Washington, and one office building in Seattle, Washington. “During the first quarter of 2011, a total of $3.7 million in loans were placed on nonaccrual status, $11.5 million were converted to REO status, $2.1 million were paid off and $3.0 million were charged-off in connection with updated real estate appraisals or evaluations during the period,” said Rob Disotell, EVP and Chief Credit Officer.“The pace of loans moving to nonaccrual status has slowed steadily over the past four quarters.” The following table reflects loans placed on nonaccrual status for each of the last four quarters: NONPERFORMING LOANS ($ in 000's) 1Q2011 4Q 2010 3Q 2010 2Q 2010 1Q 2010 Additions $ (more) Cascade Financial – 1Q11 Results April 26, 2011 Page 3 The following table shows the migration of nonperforming loans through the portfolio in each category (3/31/11 compared to 12/31/10): Additions Paydowns Charge-offs Balance at during during during Transfers Balance at NONPERFORMING LOANS ($ in 000's) 3/31/11 quarter quarter quarter (1) to REO 12/31/10 Business $ $ $ ) $ ) $ ) $ R/E construction Spec construction 70 ) ) - Land acquisition and development/land ) ) - Total R/E construction ) ) - Commercial R/E ) 51 ) Multifamily - Home equity/consumer (9
